SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net February 12, 2010 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No. 3 to the Registration Statement on Form S-1 File No. 333-151783 Form 10-K/A for the fiscal year ended December 31, 2008 Filed September 29, 2009 Form 10-Q for the fiscal quarter ended June 30, 2009 Filed August 19, 2009 File No. 0-31497 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated October 28, 2009.The Company has filed the following documents in response to the staff’s comments: Annual Report on Form 10-K/A (Amendment No. 4) for the year ended December 31, 2007 (the “Amended 2007 10-K”); • Form 10-Q/A (Amendment No. 2) for the quarter ended March 31, 2009 (the “Amended March 2009 10-Q”); • Form 10-Q/A (Amendment No. 1) for the quarter ended June 30, 2009 (the “Amended June 2009 10-Q”); • Form 10-Q/A (Amendment No. 1) for the quarter ended September 30, 2009 (the “’Amended September 2009 10-Q”); • Form 8-K filed February 11, 2010; and • Amendment No. 4 to the Registration Statement on Form S-1 (“S-1 Amendment No. 4”). In furtherance to our correspondence of December 22, 2009 and subsequent conversations with Mr. Thompson and Ms. Meadows, following are the Company’s responses to the staff’s comments contained in its letter October 28, 2009 comment letter.Under separate cover the Company will provide Ms.
